Citation Nr: 1739044	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1996. He also had reserve service.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that rating decision the RO denied service connection for low back disability and plantar fasciitis.

In November 2016 the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In the November 2016 Board hearing, the Veteran indicated that he believed that he filed a timely notice of disagreement (NOD) with a July 2015 rating decision in which the RO denied service connection for right shoulder disability. The Veteran's claims file does not contain an NOD regarding or following that rating decision. Therefore the issue of service connection for right shoulder disability is not presently before the Board.

The issue of service connection for plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Low back injury, including strain, during service was followed by recurrent strains and symptomatic episodes during and after service.



CONCLUSION OF LAW

Current low back disability, including lumbar strain and lumbosacral degenerative disc disease, was incurred as a result of low back injury including lumbar strain during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2010. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the November 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Low Back Disability

The Veteran contends that low back disability began with injury in service and continued through the present. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of 

discharge from service. 38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to direct service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Prior to entering service, the Veteran underwent medical prescreening in March 1988. On a medical history, he indicated that he had never had back trouble. An examiner checked normal for the condition of his spine. During service, in October 1988, the Veteran received treatment for lumbar spasm, after sustaining injury while pulling on a tarp. He had six days of inpatient treatment, including bedrest, medications, and physical therapy. Lumbosacral x-rays were within normal limits. His lumbar spasm gradually improved during the hospitalization. He was discharged with plans for ongoing physical therapy and with a profile to avoid physically demanding duties for three weeks. In outpatient treatment in November 1988 he reported a recurrence of low back pain. A clinician provided an assessment of lumbar strain. On follow-up in December 1988, the Veteran reported improvement in the condition of his low back. A clinician found that the lumbar spasm was resolved, and recommended continued physical training and rehabilitation. In May 1989, the Veteran was treated for bronchitis, and also reported a recurrence of back pain. The treating clinician noted lumbosacral area paravertebral tenderness.

On examination in June 1994, the Veteran reported chronic back pain, first noted in 1988 from pulling heavy objects. The examiner checked normal for the condition of his spine. The chronic low back pain history that was noted in June 1994 was noted again in December 1995.

After his period of active service the Veteran had reserve service. On examination in March 1997, he reported a history of recurrent lumbar area back pain, due to trauma during his active service. He related having been pain free for the last five or six years. In private treatment in April 1998, the Veteran had lumbar spine x-rays as part of a wellness physical. On the x-rays the spine appeared normal.

In private treatment in April 2001, the Veteran had lumbar spine x-rays to investigate back pain. The x-rays showed no acute abnormalities. In July 2002, he had a lumbosacral MRI to investigate lumbar strain, back pain, and lower extremity radiculopathy. The MRI showed degenerative disc disease at L5-S1, with mild central disc bulging.

A November 2003 reserve record reflects a history of treatment in July 2002 for back pain. A clinician noted that the report of an MRI of his lower back should be obtained.

In May 2010 the Veteran submitted a claim for service connection for low back disability. He reported that during active service he sustained back injury. He stated that the injury occurred when he and another man were lowering heavy tarps, the other man lost his grip, and the tarp slipped and knocked the Veteran over. He reported that he had severe pain and was taken to the base hospital for treatment. He related that a couple of weeks later he sustained a reinjury of his back. He stated that since the initial injury his back had not been the same.

In March 2011 the Veteran had lumbar spine surgery, including discectomy and fusion at L5-S1.

The Veteran had a VA spine examination in October 2012. He reported that, from 1988 through the present, he had experienced recurrent low back strains, with a substantial strain occurring approximately once a year. He stated that strain episodes lasted about two weeks, and caused him to miss time from his work driving a truck. He related that presently he had low back pain and stiffness, and irritation in his left leg with prolonged sitting. He stated that his low back problems limited his endurance in sitting, driving, and walking, and limited the amount of weight he could lift.

The examiner noted that the Veteran presently had degenerative lumbar disc disease. The examiner observed that the Veteran used a cane. The examiner noted a scar on the Veteran's low back. The examiner found limitation of flexion and pain with flexion of the Veteran's thoracolumbar spine, which was worse after repeated motion. The examiner found tenderness to palpation and mild to moderate spasm in his left lumbar area, and numbness and paresthesia in his left lower extremity.

The examiner expressed the opinion that it is less likely than not that the Veteran's back injuries and problems in service caused his current low back disability. He explained that the strains and spasms in service were self-limiting and are not related to the current disability.

In the November 2016 Board hearing, the Veteran reported that during service he worked in the motor pool. He stated that he sustained back injury in 1988. He related that, while lowering heavy tarps, another person lost control of his rope, and the tarp swung and pulled the Veteran over. He stated that he was hospitalized for several days to treat his back injury. He related that, after the 1988 lumbar strain was treated, he had recurrent lumbar strains over the years. He reported that eventually he had an MRI, which showed disc problems, and he underwent fusion surgery. He indicated that after the surgery he continued to have problems including pain, stiffness, and diminished endurance.

The Veteran has current low back disability, including lumbar disc degeneration. During service he sustained low back injury, described as lumbar strain and spasm. Treatment records reflect a reinjury and recurrences of symptoms fairly soon after the initial injury. Later in active service he reported chronic back pain that began in 1988. Records from active service support his accounts of recurrence of symptoms after the initial injury.

In 1987, fairly soon after the Veteran's 1996 separation from active service, he reported having recurrent low back pain since an injury in service. That history supports post-service recurrence of the injury and symptoms during service; although his account of several pain free years undermines a picture of continuity. Lumbar spine x-rays taken in the years following service did not show arthritis. However, the earliest MRI, in 2002, showed lumbosacral degenerative disc disease. 

The VA physician who examined the Veteran in 2012 concluded that his low back injuries and problems in service were limited to service, and that it is less likely than not that his current low back problems are related to those in service. However, medical evidence, including records from within a few years before and a few years after the Veteran's separation from active service, provides support for his accounts that the initial injury in service was followed by reinjuries and recurrent symptomatic episodes over the years. Considering all of the evidence, the Board finds that the record at least equivocally supports a connection between the low back injuries and problems during service and those after service. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his current low back disability.



ORDER

Entitlement to service connection for low back disability is granted.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the issue of service connection for plantar fasciitis. The Veteran essentially contends that he has plantar fasciitis that was incurred or aggravated in service. He indicates that the plantar fasciitis is manifested by discomfort with weightbearing, and that it affects the types of footwear he can use. The Veteran has not had a VA examination with file review addressing the condition of his feet and the likely etiology of current plantar fasciitis. The Board is remanding the issue for examination with file review and opinion addressing those questions.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to consider the current condition of the Veteran's feet and likely etiology of claimed plantar fasciitis or other foot disorder. Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current disorders affecting either or both of the Veteran's feet. Ask the examiner to specifically state whether the Veteran has plantar fasciitis.

Ask the examiner, for each identified disorder affecting either or both of the Veteran's feet, to provide an opinion as to whether it is at least as likely as not that the disorder had onset, or was aggravated, during the Veteran's active service from April 1988 to September 1996. Ask the examiner to provide clear and thorough explanations for each of the findings and opinions.

2. Then review the expanded record and consider the remanded claim. If that claim remains denied, issue to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


